                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


TAMARA G NELSON, INDIVIDUALLY                        17-CV-14581
AND ON BEHALF OF ALL OTHER
PERSONS SIMILARLY SITUATED; ET AL.;

                        Plaintiffs,                  JUDGE IVAN L.R. LEMELLE

VERSUS                                               MAGISTRATE JUDGE
                                                     JANIS VAN MEERVELD
WALTER J LEBLANC, IN HIS OFFICIAL
CAPACITY AS CITY PROSECUTOR FOR
THE CITY OF GRETNA; ET AL.

                        Defendants.

                                      ORDER AND REASONS

       Before the court is Plaintiffs’ Motion to Fix Fee for Deposition of Defendants’ Expert

Witness. (Rec. Doc. 92). For the following reasons, the Motion is GRANTED in part and DENIED

in part. Oral argument set for May 1, 2019, is cancelled.

                                           Background

       Plaintiffs in this lawsuit challenge the operation of the Mayor’s Court of the City of Gretna,

Louisiana. They assert that the prosecutors and magistrates of the Mayor’s Court are appointed by

the Gretna City Council and serve at the pleasure of the Gretna Mayor. They allege that these

officials are incentivized to maximize arrests and multiply prosecutions to generate fines and fees

that fund the City of Gretna. They allege that in the 2014-2015 fiscal year, fees and fines from the

Mayor’s Court accounted for over 13.5% of the total revenue in Gretna’s General Fund. Plaintiffs

complain that a disproportionate number of those arrested are African American citizens of Gretna.

Plaintiffs further challenge the Deferred Prosecution Program operated by the Defendants, which

offers arrestees accused a violating a municipal ordinance the opportunity to have their charges

                                                 1
dismissed in exchange for an agreement to pay a fine that is typically less than the fine upon a

finding of guilt. But there is no Deferred Prosecution Program for those who cannot afford to pay

the Program’s fees. The named Plaintiffs are participants in the Mayor’s Court and seek to

represent themselves and others similarly situated in asserting a due process challenge to the

alleged financial conflict of interest in the Mayor’s Court, an equal protection and due process

challenge to the Deferred Prosecution Program, and an equal protection and due process challenge

to the summary suspension of drivers’ licenses. Trial is set to begin on June 3, 2019. The discovery

deadline passed on April 16, 2019.

       The present motion concerns the fee of defendants’ expert witness Harold Asher. Mr. Asher

is a certified public accountant (“CPA”) who was retained to provide an expert opinion and

financial analysis of the City of Gretna’s budgeting, which Defendants have submitted in

opposition to Plaintiffs’ Motion for Summary Judgment. The report consists of two pages detailing

Mr. Asher’s assumptions, materials reviewed, and conclusions; six pages listing cases where Mr.

Asher has previously testified; a signature page listing exhibits; a one-page exhibit of financial

data analysis; and the curriculum vitae of Mr. Asher and his partner Jeffrey Meyers. The report is

dated March 18, 2019. Plaintiffs noticed the deposition of Mr. Asher, but the deposition has been

unable to proceed because Plaintiffs have refused to pay Mr. Asher’s stated fee of $930 for the

first hour of deposition and $465 for each additional hour or part thereof, and Mr. Asher has refused

to appear without a guarantee that he will be compensated at his preferred rate.

                                         Law and Analysis

   1. Standard for Award of Expert Fees

       Under Federal Rule of Civil Procedure 26(b)(4)(A), a party may depose any person who

has been identified as an expert who may testify at trial. The rules require that, unless manifest



                                                 2
injustice would result, a party seeking a discovery from the expert must “pay the expert a

reasonable fee for time spent in responding to discovery under Rule 26(b)(4)(A) or (D).” Fed. R.

Civ. Proc. 26(b)(4)(E). In determining whether a fee is reasonable,

       courts consider seven criteria: (1) the witness's area of expertise; (2) the education
       and training required to provide the expert insight that is sought; (3) the prevailing
       rates of other comparably respected available experts; (4) the nature, quality, and
       complexity of the discovery responses provided; (5) the fee actually charged to the
       party who retained the expert; (6) fees traditionally charged by the expert on related
       matters; and (7) any other factor likely to assist the court in balancing the interest
       implicated by Rule 26.

Borel v. Chevron U.S.A. Inc., 265 F.R.D. 275, 276 (E.D. La. 2010). “‘Ultimately,’ however, ‘it is

in the court's discretion to set an amount that it deems reasonable.’” Id. (quoting Fisher-Price, Inc.

v. Safety 1st, Inc., 217 F.R.D. 329, 333 (D. Del. 2003)). For example, in Borel, the court reduced

the fee of plaintiff’s expert safety witness in a personal injury case from $500 per hour to $210 per

hour where the expert had 40 years of experience in the oilfield safety industry and no college

education, where others in the field charged $230 per hour to $325 per hour for depositions, and

where other courts had severely limited and even excluded his testimony. Id. at 276-77.

       The parties have not cited any cases within this district addressing the fee of a CPA or

forensic accountant under Rule 26(b)(4)(A). The court has not found any. The bankruptcy court in

this district considered the fee charged by a CPA who testified at trial regarding standard

accounting procedures utilized when representing an entertainment artist. In re Porter, No. 10-

13553, 2014 WL 585962, at *9 (Bankr. E.D. La. Feb. 14, 2014). The court found the stated fee of

$5,000 for review of materials and preparation of the report to be reasonable but rejected the hourly

rate of $500 for depositions and trial appearances. Id. The court took “judicial notice of the fact

that the upper limit rate for services of a CPA in this district is $300 per hour” and reduced the rate

to this amount. In re Porter, No. 10-13553, 2014 WL 585962, at *9 (Bankr. E.D. La. Feb. 14,



                                                  3
2014). Of note, however, the bankruptcy court was not applying Rule 26 and did not consider the

Borel factors.

       As to compensation for preparation time, most courts hold that experts are also entitled to

payment for the reasonable time spent preparing for the deposition. See id. at 277 (listing cases).

A court in the Northern District of Illinois concluded that “[t]ime spent preparing for a deposition

is, literally speaking, time spent in responding to discovery” and is therefore compensable under

the rule. Collins v. Vill. of Woodridge, 197 F.R.D. 354, 357 (N.D. Ill. 1999). In Borel, for example,

the court found the expert safety witness should be compensated for preparation time but reduced

the time from the three hours claimed to one-and-a-half hours, finding it difficult to believe that

the expert spent three hours to prepare for a three-hour deposition. 265 F.R.D. at 278.

   2. Parties’ Arguments

       Plaintiffs argue that Mr. Asher’s $930 hourly rate is not reasonable under the Borel factors.

Mr. Asher’s area of expertise is accounting. Plaintiffs submit that Mr. Asher has calculated the net

revenue of the Mayor’s Court by subtracting the court’s total annual expenses from the total annual

revenue it generates. They say these are relatively simple calculations that do not warrant a fee of

$930 per hour. They cite Payne v. Brayton, where the court found a vocational rehabilitation

expert’s $6,825 in fees for deposition preparation unreasonable where the witness was not a

medical doctor or Ph.D., “the subject matter of the testimony was not particularly complex,” and

there was no evidence of the level of education necessary for the testimony, rates of other experts,

quality of the discovery responses, or the typical fee charged by the expert. No. 4:15-CV-00809,

2017 WL 434312, at *2 (E.D. Tex. Feb. 1, 2017). They also cite Profile Products LLC v. Soil

Management Technologies., Inc., where the court reduced the forensic accountant’s hourly fee

from $475 per hour to $250 hour, held that the time spent by the expert’s associate was not



                                                 4
compensable, and held that the expert was entitled to be compensated for preparation time, but

reducing that time to two hours because “it is impossible to believe that [the] simple damages

computation in an ordinary contract case requires anything like the amount of preparation time

that [the expert] claims.” 155 F. Supp. 2d 880, 887 (N.D. Ill. 2001).

       Plaintiffs argue that the prevailing rate for local experts is substantially less than $930 per

hour. They point out that Mr. Asher’s partner and co-author of the report, Jeffrey Meyers, charges

a general hourly rate of $315, while charging $630 for the first hour of any deposition. They have

attached the declaration of a legal extern who contacted two local CPA firms. Susan Kliebert, a

CPA and certified forensic accountant with Kushner LaGrazie, CPA, informed the extern that her

firm charges a deposition fee of $195 to $325 per hour. J.C. Tuthill, a CPA and certified forensic

accountant at Legier and Company informed the extern that her firm charges the same hourly rate

for depositions as they do for other services, with those rates ranging from $100 to $495 per hour.

Tuthill informed the extern that forensic accountants who testify at depositions typically charge

around $200 per hour.

       Defendants oppose, arguing that Mr. Asher’s fee is reasonable. They point out that Mr.

Asher’s deposition rate of $930 for the first hour includes one hour of preparation time and one of

hour of deposition time at his usual hourly rate of $465. They say that Mr. Asher’s expertise goes

beyond that of an ordinary accountant. They cite his curriculum vitae, which reflects his experience

in the field since 1976, his education (including a Masters in Business Administration with a

concentration in accounting and finance), and his certifications (including being an Accredited

Business Valuator, a Certified Valuation Analyst, a Certified Fraud Examiner, a Forensic CPA,

and having a Certification in Financial Forensics). They submit letters from two experts described

as “comparably respected.” Kenneth Boudreaux, PhD, is a consulting economist who indicates



                                                 5
that his fee for depositions is $1,250 for preparation and the first hour of deposition, with his

regular rate applying thereafter if the deposition occurs at his office. The letter adds that

“[o]therwise, I bill depositions the same as any other consulting time ($585.00 per hour), with a

$1,250.00 minimum.” They also cite to the rates of Dan M. Cliffe, a CPA who charges $385 per

hour for professional services and $1,375 for a “typical deposition of up to two hours.” Defendants

argue that the rates of other CPAs that were submitted by the Plaintiffs should be rejected because

the declaration does not provide sufficient information about the expertise and qualifications of

the individuals charging the cited fees.

       Defendants argue that the nature, quality, and complexity of the deposition testimony to be

provided supports his requested fee. They submit that because of Mr. Asher’s high qualifications,

the quality and complexity of his deposition testimony will be strong. They cite Smithson v.

Northshore Regional Medical Center, Inc., where Magistrate Judge Roby noted that although the

parties had not addressed the nature, quality, and complexity of the discovery response to be

provided by the plaintiff’s expert, the plaintiff had emphasized the experts qualifications in

emergency medicine and knowledge of the Emergency Medical Treatment and Active Labor Act,

“and thus, presumably, the quality and complexity of his deposition testimony would be strong.”

No. CV 07-03953, 2008 WL 11353762, at *3 (E.D. La. July 30, 2008).

       Defendants submit that Mr. Asher’s report references his standard hourly rate of $465,

which they note is the same rate Mr. Asher has charged them. They add that Mr. Asher’s deposition

fee is the same as he charges in every case. They underscore that the rate for the first hour includes

one hour of preparation at his standard hourly rate. They argue that in this case, compensation for

one hour of preparation time is reasonable.




                                                  6
    3. Analysis

        Although plaintiffs have framed Mr. Asher’s hourly deposition rate as $930, because Mr.

Asher’s rate for the first hour of deposition includes one hour of preparation time, it is more

appropriate to consider first whether his hourly rate of $465 is reasonable and then whether he is

entitled to be compensated for one hour of preparation time. The court now turns to the factors laid

out in Borel. Mr. Asher’s area of expertise is accounting, and he has been certified as a CPA since

1976. He has an MBA and has been certified as a forensic CPA since March 2006. In this case,

he has provided an expert opinion on the percentage of Gretna’s general fund revenues that are

made up of Mayor’s Court fines and that are made up of the Mayor Court’s operations. While

Defendants have not explained why Mr. Asher’s level of education, certification, and experience

is necessary for the type of financial analysis and performed in this case, there seems to be no

dispute that a CPA and forensic accountant is the type of expert appropriate to provide the opinions

in Mr. Asher’s report.

        With regard to prevailing rates of other comparably respected experts in this community,

the information presented by the parties indicates that $465 per hour is on the high end of the

spectrum. The information presented by the plaintiffs indicates an hourly rate for other CPAs of

$100-495 per hour. Mr. Asher’s partner, Mr. Meyer, charges a rate of $315 per hour, although he

is not a CPA. He graduated with a Bachelor of Science in Mathematics in 2003 and Master of

Science in Mathematics in 2004. The letters provided by the defendants indicate an hourly fee of

$585 for Mr. Boudreaux, an economic consultant with a PhD, and a rate of $3851 for Mr. Cliffe, a

certified CPA from 1981-2015 with an MBA. The credentials of Mr. Cliffe, the CPA who has

practiced in that field since 1981, are more comparable to those of Mr. Asher than those of Mr.


1
 Mr. Cliffe’s deposition rate of $1325 for a two-hour deposition indicates compensation for more than an hour of
preparation time.

                                                        7
Boudreaux, a PhD who describes his work as lost earnings valuations and life care plans. The court

also takes note of the bankruptcy court’s observation in 2014 that $300 per hour is the upper limit

for CPA services in this district. See In re Porter, 2014 WL 585962, at *9.

        Defendants have confirmed that Mr. Asher is charging them the same $465 hourly rate that

he proposes for his deposition testimony. They represent that $465 is Mr. Asher’s standard fee.

The Federal Rules of Civil Procedure entitle Mr. Asher to a reasonable fee. Although his rate of

$465 per hour is at the high end, it falls within the range of rates in the community. It is his standard

rate, and it is the rate that Defendants are paying. He has strong qualifications as a CPA, and

although his analysis may not have been complex, his credentials are valuable because they should

support efficient, high quality work. Accordingly, the court finds that the rate is reasonable under

the circumstances.

        Next the court considers whether Mr. Asher should be compensated for one hour of

preparation time. As noted, his standard deposition rate of $930 for the first hour includes one hour

of preparation time and one hour of deposition time at his standard rate. Like the court in Borel,

the court finds that Mr. Asher is entitled to compensation for preparation time because Rule 26

requires the expert be paid a reasonable fee for time spent responding to the discovery and both

time for preparation and the time spent testifying qualify as the time spent by the expert in

responding to the request for a deposition. Further, the court finds that one hour is a reasonable

amount of preparation time under the circumstances.

        Accordingly, plaintiffs shall pay Mr. Asher for one hour of preparation time and one hour

of deposition time at the rate of $465 per hour. Plaintiffs shall also be required to pay Mr. Asher

for any time in excess of one hour of deposition testimony at the rate of $465 per hour, but this




                                                   8
time shall be calculated in quarter-hour increments (i.e., $116.25 for each 15 minutes of additional

testimony).

                                            Conclusion

       For the foregoing reasons, the Motion to Fix Deposition Fee is GRANTED in part and

DENIED in part as provided herein. Oral argument set for May 1, 2019, is cancelled.

       New Orleans, Louisiana, this 30th day of April, 2019.



                                                         Janis van Meerveld
                                                     United States Magistrate Judge




                                                 9
